UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6337


CHARLES A. BIRDSONG,

                Petitioner – Appellant,

          v.

HENRY PONTON, Warden of Nottoway Correction Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:14-cv-00131-JRS-RCY)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles A. Birdsong, Appellant Pro Se. Margaret Hoehl O’Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Charles A. Birdsong seeks to appeal the district court’s

order denying his 28 U.S.C. § 2254 (2012) petition.                      We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

        Parties     are   accorded   30       days    after     the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court’s order was entered on the docket on

March 1, 2015.        The notice of appeal was filed on March 1, 2016. *

Because Birdsong failed to file a timely notice of appeal or to

obtain       an   extension   or   reopening         of   the   appeal   period,   we

dismiss the appeal.           We dispense with oral argument because the

facts       and   legal   contentions   are     adequately       presented    in   the




        *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3